internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br5-plr-111477-99 date date legend taxpayer company esop d1 x y z dear this responds to your letter requesting a ruling on behalf of the above-named taxpayer concerning the application of sec_1042 of the internal_revenue_code_of_1986 code to the transaction described below the company is a domestic_corporation incorporated on d1 the authorized capital stock of the company consists of x shares of common_stock of which y shares are outstanding the company has never had any stock outstanding that was readily_tradable on an established_securities_market the taxpayer was one of the original shareholders of the company although other persons have owned stock in the company the taxpayer including a revocable_trust established by the taxpayer the plr-111477-99 income of which is taxable to the taxpayer under the grantor_trust provisions of the code has owned all of the outstanding_stock of the company for at least the past eight years although the company was originally a c_corporation an election was made pursuant to sec_1362 of the code to be taxed as a subchapter_s_corporation effective for the taxable_year both the taxpayer and the company use the calendar_year for tax and accounting purposes the taxpayer is z years old and unmarried he has children but they are not involved in the business the taxpayer has therefore been reviewing plans for the ultimate disposition of the company the taxpayer has considered a sale of the company to a third party and has evaluated the possibility of an employee purchase the taxpayer believes that the employees are important to the further growth and long term prosperity of the company and that some form of employee ownership could be expected to have a positive impact on morale and ensure continued loyalty in order to implement employee ownership the taxpayer proposes to have the company establish an employee_stock_ownership_plan esop meeting the requirements of sec_4975 of the code the taxpayer would then cause the termination of the company’s subchapter_s_election under sec_1362 of the code by transferring a portion of the stock to a person not described in sec_1361 the taxpayer would then sell a portion of his remaining stock to the esop in a transaction that the taxpayer represents would satisfy the requirements of sec_1042 of the code and applicable regulations at sec_1_1042-1t of the temporary income_tax regulations the actual amount of stock to be sold to the esop has not been determined at this time and would depend on the amount of financing that the esop could obtain and the fair_market_value of the stock the taxpayer has requested a ruling that the stock of the company will constitute qualified_securities as defined in sec_1042 of the code and that the taxpayer’s holding_period for purposes of sec_1042 will include the time during which the company’s subchapter_s_election was in effect sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of plr-111477-99 outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale under sec_1042 for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied sec_409 provides that employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 provides that if there is no common_stock which meets the requirements of sec_409 employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of i that class of common_stock of the employer or of any other such corporation having the greatest voting power or ii that class of common_stock of the employer or of any other such corporation having the greatest dividend rights the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation plr-111477-99 sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase with respect to the present ruling_request the company has only one class of common_stock outstanding the company’s stock has never been publicly sold the taxpayer did not acquire his shares of company stock as a distribution from a retirement_plan or pursuant to the exercise of an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer represents that before the sale to the esop the corporation will have terminated its subchapter_s_election and will be a c_corporation the taxpayer will have held the company stock for more than three years at the time of the sale to the esop plr-111477-99 therefore based on the specific facts of this case and representations made by the taxpayers and provided that the esop is qualified under sec_401 of the code and meets the requirements of sec_4975 we conclude that the stock of the company will constitute qualified_securities as defined in sec_1042 of the code and that the taxpayer’s holding_period for purposes of sec_1042 will include the time during which the company’s subchapter_s_election was in effect except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours james l brokaw chief branch associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for purpose
